IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 24, 2008
                                     No. 07-20677
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

STAN HUNT

                                                  Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:98-CV-546


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Stan Hunt, Texas prisoner # 363715, was convicted of rape and sentenced
to serve life in prison. Hunt filed a FED. R. CIV. P. 60(b) motion to challenge the
district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition, and he also
filed a motion for recusal of the district court and a magistrate judge. Hunt now
challenges the district court’s denial of his motions, and moves this Court for
authorization to proceed in forma pauperis (IFP) on appeal.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-20677

      Hunt argues that he should not have to obtain a certificate of appealability
(COA) to appeal the district court’s denial of his Rule 60(b) motion. Hunt’s Rule
60(b) motion did not merely seek authorization for out-of-time appeal. Rather,
he raised several claims related to the judgment dismissing his § 2254 petition.
Consequently, the COA requirement applies to his appeal from the judgment
denying his Rule 60(b) motion. Ochoa Canales v. Quarterman, 507 F.3d 884,
887-88 (5th Cir. 2007).
      Hunt will not receive a COA unless he makes a substantial showing of the
denial of a constitutional right. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,
537 U.S. 322, 327 (2003). Hunt has not made this showing with respect to any
of the claims raised in his Rule 60(b) motion. To the contrary, he has abandoned
these claims by failing to brief them. Hughes v. Johnson, 191 F.3d 607, 613 (5th
Cir. 1999). Consequently, we DENY Hunt a COA on claims related to the
district court’s denial of his Rule 60(b) motion.
      Hunt is correct in arguing that he is not required to obtain a COA to
appeal the district court’s denial of his motion to recuse. Trevino v. Johnson, 168
F.3d 173, 176-78 (5th Cir. 1999). However, Hunt has abandoned his claims
related to the propriety of this decision by failing to brief them. Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). The district court’s judgment denying
Hunt’s motion to recuse is AFFIRMED. Hunt’s IFP motion is DENIED.




                                         2